Exhibit 10.5

 

GTX, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2013 EQUITY INCENTIVE PLAN)

 

GTx, Inc. (the “Company”), pursuant to its 2013 Equity Incentive Plan (the
“Plan”), hereby awards to Participant a Restricted Stock Unit Award for the
number of shares of the Company’s Common Stock (“Restricted Stock Units”) set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth in this notice of grant (this “Restricted Stock Unit
Grant Notice”) and in the Plan and the Restricted Stock Unit Award Agreement
(the “Award Agreement”), which are incorporated herein in their entirety. 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Plan or the Award Agreement.  In the event of any conflict between the
terms in the Award Agreement and the Plan, the terms of the Plan shall control.

 

Participant:

 

ID:

 

Date of Grant:

 

Grant Number:

 

Vesting Commencement Date:

 

Number of Restricted Stock Units/Shares:

 

 

Vesting Schedule:                                            
[                    ]

 

Issuance Schedule:                                       Subject to any change
on a Capitalization Adjustment, one share of Common Stock will be issued for
each Restricted Stock Unit that vests at the time set forth in Section 6 of the
Award Agreement.

 

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan.  Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award with
the exception, if applicable, of (i) the written employment agreement or offer
letter agreement entered into between the Company and Participant specifying the
terms that should govern this specific Award, and (ii) any compensation recovery
policy that is adopted by the Company or is otherwise required by applicable
law.

 

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents. Participant
consents to receive Plan documents by electronic delivery and to participate

 

--------------------------------------------------------------------------------


 

in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

 

 

GTX, INC.

 

PARTICIPANT

 

 

 

 

 

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

 

Title:

 

 

Date:

 

 

 

 

 

Date:

 

 

 

 

 

 

 

ATTACHMENTS:

Award Agreement

 

 

 

--------------------------------------------------------------------------------


 

GTX, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), GTx, Inc. (the
“Company”) has awarded you (“Participant”) a Restricted Stock Unit Award (the
“Award”) pursuant to Section 6(b) of the Company’s 2013 Equity Incentive Plan
(the “Plan”) for the number of Restricted Stock Units/shares indicated in the
Grant Notice. Capitalized terms not explicitly defined in this Agreement or the
Grant Notice shall have the same meanings given to them in the Plan. The terms
of your Award, in addition to those set forth in the Grant Notice, are as
follows.

 

1.                                      GRANT OF THE AWARD. This Award
represents the right to be issued on a future date one (1) share of Common Stock
for each Restricted Stock Unit that vests in accordance with the Grant Notice
and this Agreement (subject to any adjustment under Section 3 below). As of the
Date of Grant, the Company will credit to a bookkeeping account maintained by
the Company for your benefit (the “Account”) the number of Restricted Stock
Units/shares of Common Stock subject to the Award. This Award was granted in
consideration of your services to the Company.

 

2.                                      VESTING. Subject to the limitations
contained herein, your Award will vest, if at all, in accordance with the
vesting schedule provided in the Grant Notice, provided that vesting will cease
upon the termination of your Continuous Service. Upon such termination of your
Continuous Service, the Restricted Stock Units/shares of Common Stock credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock. Notwithstanding the
foregoing, if a Change in Control occurs and your Continuous Service has not
terminated prior to such Change in Control, then any outstanding and unvested
Restricted Stock Units/shares of Common Stock subject to the Award will vest
immediately prior to such Change in Control.

 

3.                                      NUMBER OF SHARES. The number of
Restricted Stock Units/shares subject to your Award may be adjusted from time to
time for Capitalization Adjustments, as provided in the Plan. Any additional
Restricted Stock Units, shares, cash or other property that becomes subject to
the Award pursuant to this Section 3, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
Restricted Stock Units and shares covered by your Award. Notwithstanding the
provisions of this Section 3, no fractional shares or rights for fractional
shares of Common Stock shall be created pursuant to this Section 3. Any fraction
of a share will be rounded down to the nearest whole share.

 

4.                                      SECURITIES LAW COMPLIANCE. You may not
be issued any Common Stock under your Award unless the shares of Common Stock
underlying the Restricted Stock Units are either (i) then registered under the
Securities Act, or (ii) the Company has determined that such issuance would be
exempt from the registration requirements of the Securities Act. Your Award must
also comply with other applicable laws and regulations governing the Award, and
you shall

 

1

--------------------------------------------------------------------------------


 

not receive such Common Stock if the Company determines that such receipt would
not be in material compliance with such laws and regulations.

 

5.                                      TRANSFER RESTRICTIONS. Prior to the time
that shares of Common Stock have been delivered to you, you may not transfer,
pledge, sell or otherwise dispose of this Award or the shares issuable in
respect of your Award, except as expressly provided in this Section 5. For
example, you may not use shares that may be issued in respect of your Restricted
Stock Units as security for a loan. The restrictions on transfer set forth
herein will lapse upon delivery to you of shares in respect of your vested
Restricted Stock Units.

 

(a)                                 Death. Your Award is transferable by will
and by the laws of descent and distribution. At your death, vesting of your
Award will cease and your executor or administrator of your estate shall be
entitled to receive, on behalf of your estate, any Common Stock or other
consideration that vested but was not issued before your death.

 

(b)                                 Domestic Relations Orders. Upon receiving
written permission from the Board or its duly authorized designee, and provided
that you and the designated transferee enter into transfer and other agreements
required by the Company, you may transfer your right to receive the distribution
of Common Stock or other consideration hereunder, pursuant to a domestic
relations order or marital settlement agreement that contains the information
required by the Company to effectuate the transfer. You are encouraged to
discuss the proposed terms of any division of this Award with the Company’s
Chief Legal Officer prior to finalizing the domestic relations order or marital
settlement agreement to verify that you may make such transfer, and if so, to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.

 

6.                                      DATE OF ISSUANCE.

 

(a)                                 The issuance of shares in respect of the
Restricted Stock Units is intended to comply with Treasury Regulations
Section 1.409A-1(b)(4) and will be construed and administered in such a manner.
Subject to the satisfaction of the withholding obligations set forth in this
Agreement, in the event one or more Restricted Stock Units vests, the Company
shall issue to you one (1) share of Common Stock for each Restricted Stock Unit
that vests on the applicable vesting date (subject to any adjustment under
Section 3 above). The issuance date determined by this paragraph is referred to
as the “Original Issuance Date”.

 

(b)                                 If the Original Issuance Date falls on a
date that is not a business day, delivery shall instead occur on the next
following business day. In addition, if:

 

(i)                                    the Original Issuance Date does not occur
(1) during an “open window period” applicable to you, as determined by the
Company in accordance with the Company’s then-effective policy on trading in
Company securities, or (2) on a date when you are otherwise permitted to sell
shares of Common Stock on an established stock exchange or stock market, and

 

(ii)                                the Company decides, prior to the Original
Issuance Date, (A) not to satisfy the Withholding Taxes by withholding shares of
Common Stock from the shares

 

2

--------------------------------------------------------------------------------


 

otherwise due, on the Original Issuance Date, to you under this Award, and
(B) not to permit you to pay your Withholding Taxes in cash,

 

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

 

(c)                                  The form of delivery (e.g., a stock
certificate or electronic entry evidencing such shares) shall be determined by
the Company.

 

7.                                      DIVIDENDS. You shall receive no benefit
or adjustment to your Award with respect to any cash dividend, stock dividend or
other distribution that does not result from a Capitalization Adjustment.

 

8.                                      RESTRICTIVE LEGENDS. The shares of
Common Stock issued under your Award shall be endorsed with appropriate legends
as determined by the Company.

 

9.                                      EXECUTION OF DOCUMENTS. You hereby
acknowledge and agree that the manner selected by the Company by which you
indicate your consent to your Grant Notice is also deemed to be your execution
of your Grant Notice and of this Agreement. You further agree that such manner
of indicating consent may be relied upon as your signature for establishing your
execution of any documents to be executed in the future in connection with your
Award.

 

10.                               AWARD NOT A SERVICE CONTRACT.

 

(a)                                 Nothing in this Agreement (including, but
not limited to, the vesting of your Award or the issuance of the shares subject
to your Award), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Agreement or the Plan shall: (i) confer upon you any
right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

 

(b)                                 The Company has the right to reorganize,
sell, spin-out or otherwise restructure one or more of its businesses or
Affiliates at any time or from time to time, as it deems appropriate (a
“reorganization”). Such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of

 

3

--------------------------------------------------------------------------------


 

the right to continue vesting in the Award. This Agreement, the Plan, the
transactions contemplated hereunder and the vesting schedule set forth herein or
any covenant of good faith and fair dealing that may be found implicit in any of
them do not constitute an express or implied promise of continued engagement as
an employee or consultant for the term of this Agreement, for any period, or at
all, and shall not interfere in any way with the Company’s right to conduct a
reorganization.

 

11.                               WITHHOLDING OBLIGATIONS.

 

(a)                                 On the vesting date, and on or before the
time you receive a distribution of the shares underlying your Restricted Stock
Units, and at any other time as reasonably requested by the Company in
accordance with applicable tax laws, you hereby authorize any required
withholding from the Common Stock issuable to you and/or otherwise agree to make
adequate provision in cash for any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Company or any Affiliate
that arise in connection with your Award (the “Withholding Taxes”). 
Additionally, the Company or any Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes obligation relating to your Award by
any of the following means or by a combination of such means: (i) withholding
from any compensation otherwise payable to you by the Company; (ii) causing you
to tender a cash payment; (iii) permitting you to enter into a “same day sale”
commitment, if applicable, with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its Affiliates; or
(iv) withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with the Award with a Fair Market
Value (measured as of the date shares of Common Stock are issued to you pursuant
to Section 6) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld will not exceed the
amount necessary to satisfy the Company’s required tax withholding obligations
using the minimum statutory withholding rates for federal, state, local and
foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income; and provided, further, that to the extent necessary
to qualify for an exemption from application of Section 16(b) of the Exchange
Act, if applicable, such share withholding procedure will be subject to the
express prior approval of the Company’s Compensation Committee.

 

(b)                                 Unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied, the Company shall have no
obligation to deliver to you any Common Stock.

 

(c)                                  In the event the Company’s obligation to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the Company’s
withholding obligation was greater than the amount withheld by the Company, you
agree to indemnify and hold the Company harmless from any failure by the Company
to withhold the proper amount.

 

4

--------------------------------------------------------------------------------


 

12.                               TAX CONSEQUENCES. The Company has no duty or
obligation to minimize the tax consequences to you of this Award and shall not
be liable to you for any adverse tax consequences to you arising in connection
with this Award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this Award and
by signing the Grant Notice, you have agreed that you have done so or knowingly
and voluntarily declined to do so. You understand that you (and not the Company)
shall be responsible for your own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.

 

13.                               UNSECURED OBLIGATION. Your Award is unfunded,
and as a holder of a vested Award, you shall be considered an unsecured creditor
of the Company with respect to the Company’s obligation, if any, to issue shares
or other property pursuant to this Agreement. You shall not have voting or any
other rights as a stockholder of the Company with respect to the shares to be
issued pursuant to this Agreement until such shares are issued to you pursuant
to Section 6 of this Agreement. Upon such issuance, you will obtain full voting
and other rights as a stockholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

 

14.                               NOTICES. Any notice or request required or
permitted hereunder shall be given in writing to each of the other parties
hereto and shall be deemed effectively given on the earlier of (i) the date of
personal delivery, including delivery by express courier, or delivery via
electronic means, or (ii) the date that is five (5) days after deposit in the
United States Post Office (whether or not actually received by the addressee),
by registered or certified mail with postage and fees prepaid, addressed at the
following addresses, or at such other address(es) as a party may designate by
ten (10) days’ advance written notice to each of the other parties hereto:

 

COMPANY:

GTx, Inc.

 

Attn: Marc Hanover

 

175 Toyota Plaza, 7th Floor

 

Memphis, TN 38103

 

 

PARTICIPANT:

Your address as on file with the Company

 

at the time notice is given

 

15.                               HEADINGS. The headings of the Sections in this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the meaning of this Agreement.

 

16.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your Award shall be transferable by the Company to any one or more persons
or entities, and all covenants and agreements hereunder shall inure to the
benefit of, and be enforceable by, the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments

 

5

--------------------------------------------------------------------------------


 

necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award and fully
understand all provisions of your Award.

 

(d)                                 This Agreement shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Agreement shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

 

17.                               GOVERNING PLAN DOCUMENT. Your Award is subject
to all the provisions of the Plan, the provisions of which are hereby made a
part of your Award, and is further subject to all interpretations, amendments,
rules and regulations which may from time to time be promulgated and adopted
pursuant to the Plan. Your Award (and any compensation paid or shares issued
under your Award) is subject to recoupment in accordance with The Dodd-Frank
Wall Street Reform and Consumer Protection Act and any implementing regulations
thereunder, any clawback policy adopted by the Company and any compensation
recovery policy otherwise required by applicable law. No recovery of
compensation under such a clawback policy will be an event giving rise to a
right to voluntarily terminate employment upon a resignation for “good reason,”
or for a “constructive termination” or any similar term under any plan of or
agreement with the Company.

 

18.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The
value of the Award subject to this Agreement shall not be included as
compensation, earnings, salaries, or other similar terms used when calculating
benefits under any employee benefit plan (other than the Plan) sponsored by the
Company or any Affiliate except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any or all
of the employee benefit plans of the Company or any Affiliate.

 

19.                               CHOICE OF LAW. The interpretation, performance
and enforcement of this Agreement shall be governed by the law of the State of
Tennessee without regard to that state’s conflicts of laws rules.

 

20.                               SEVERABILITY. If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

21.                               OTHER DOCUMENTS. You hereby acknowledge
receipt or the right to receive a document providing the information required by
Rule 428(b)(1) promulgated under the

 

6

--------------------------------------------------------------------------------


 

Securities Act. In addition, you acknowledge receipt of the Company’s Securities
Trading Policy and your understanding of the Company’s policies prohibiting
insider trading.

 

22.                               AMENDMENT. This Agreement may not be modified,
amended or terminated except by an instrument in writing, signed by you and by a
duly authorized representative of the Company. Notwithstanding the foregoing,
this Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you, and provided that, except as otherwise
expressly provided in the Plan, no such amendment materially adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board reserves the right to change, by written notice to you,
the provisions of this Agreement in any way it may deem necessary or advisable
to carry out the purpose of the Award as a result of any change in applicable
laws or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

 

23.                               COMPLIANCE WITH SECTION 409A OF THE CODE. This
Award is intended to comply with the “short-term deferral” rule set forth in
Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it
is determined that the Award fails to satisfy the requirements of the short-term
deferral rule and is otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code) as of the date of your “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h) and
without regard to any alternative definition thereunder), then the issuance of
any shares that would otherwise be made upon the date of the separation from
service or within the first six (6) months thereafter will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
date that is six (6) months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
adverse taxation on you in respect of the shares under Section 409A of the Code.
Each installment of shares that vests is intended to constitute a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

* * * * *

 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the
Restricted Stock Unit Grant Notice to which it is attached.

 

7

--------------------------------------------------------------------------------